DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a method for performing a bending test on a display panel having the steps of providing a fixing member, a pressure exerting member and a driving device, the fixing member having a space therein, fixing the display panel vertically, the display panel matching with the space in the fixing member, driving the pressure exerting member perpendicular to the display panel, wherein the step of forming a space in the fixing member comprises providing a sliding bar, disposing two bearings on the sliding bar, the two bearing parts capable of sliding linearly on the sliding bar, and driving the bearing parts toward or away from each other to form the space.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a device for performing a bending test on a display panel having a fixing member fixing the display panel vertically, wherein if a pressure exerted onto the display panel is equal to a predetermined pressure for a predetermined time, then a driving device moving a pressure exerting member onto the display panel further controls the pressure exerting member to stop exerting the pressure onto the display panel, and the predetermined pressure is a pressure for driving the display panel to deform and reach a predetermined curvature.
The closest art of record is to Bell which features a fixing member, a driving member, and a pressure exerting member, the fixing member having a space therein for accommodating the display, using the driving member to cause the pressure exerting member to move perpendicularly to the display.  Bell fails to disclose a sliding bar with two bearings thereon, whereby the bearing parts are linearly slidable on the bar to form the space on the fixing member.  Additionally, Bell fails to disclose that if a pressure exerted onto the display panel is equal to a predetermined pressure for a predetermined time, then a driving device moving a pressure exerting member onto the display panel further controls the pressure exerting member to stop exerting the pressure onto the display panel, and the predetermined pressure is a pressure for driving the display panel to deform and reach a predetermined curvature
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        June 5, 2021